Exhibit 10.3

FOREST CITY ENTERPRISES, INC.

2005 DEFERRED COMPENSATION PLAN FOR EXECUTIVES

Forest City Enterprises, Inc. hereby establishes, effective as of January 1,
2005, the Forest City Enterprises, Inc. 2005 Deferred Compensation Plan For
Executives on the terms and conditions hereinafter set forth. Such Plan provides
a select group of management or highly compensated employees of the Company with
the opportunity to defer base salary, or incentive compensation payments which
may be paid to such executives under any plan which the Committee (as defined
below) may designate from time to time, in accordance with the provisions of the
Plan.

ARTICLE I

DEFINITIONS

For the purposes hereof, the following words and phrases shall have the meanings
set forth below, unless their context clearly requires a different meaning:

1. “Account” shall mean the bookkeeping account maintained by the Committee on
behalf of each Participant pursuant to Section 4 of Article II that is credited
with Base Salary or Incentive Compensation which is deferred by a Participant,
and the interest on such amounts as determined in accordance with Section 4 of
Article II.

2. “Base Salary” shall mean the annual fixed or base compensation, payable
monthly or otherwise to a Participant.

3. “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
one or more trusts, designated by a Participant in accordance with the Plan to
receive payment of the remaining balance of the Participant’s Account in the
event of the death of the Participant prior to receipt of the entire amount
credited to the Participant’s Account.

4. “Board” shall mean the Board of Directors of the Company.

5. “Change in Control” shall mean that:

(i) The Company is merged or consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such transaction is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such transaction or (b) Permitted Holders;

(ii) The Company sells or otherwise transfers all or substantially all of its
assets to any other corporation or other legal person, and as a result of such
sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such sale or transfer or (b) Permitted Holders;

(iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) other than a Permitted Holder has become
the beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3
or any successor rule or regulation promulgated under the Exchange Act) of
securities representing 20 percent or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of the
Board (the “Voting Stock”);

(iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction, other
than with respect to a Permitted Holder; or

(v) If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of any such period.

Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of the
Plan, either (1) solely because the Company, a Subsidiary, or any
Company-sponsored employee stock ownership plan or other employee benefit plan
of the Company, files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or any successor schedule, form or report or item therein) under the Exchange
Act, disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 20 percent or otherwise, or because the Company reports that a change
in control of the Company has or may have occurred or will or may occur in the
future by reason of such beneficial ownership or (2) solely because of a change
in control of any Subsidiary by which any Participant may be employed.
Notwithstanding the foregoing provisions of subsections (i-iv) hereof, if, prior
to any event described in subsections (i-iv) hereof that may be instituted by
any person who is not an officer or director of the Company, or prior to any
disclosed proposal that may be instituted by any person who is not an officer or
director of the Company that could lead to any such event, management proposes
any restructuring of the Company that ultimately leads to an event described in
subsections (i-iv) hereof pursuant to such management proposal, then a “Change
in Control” shall not be deemed to have occurred for purposes of the Plan.

6. “Code” shall mean the Internal Revenue Code of 1986, as amended.

7. “Committee” shall mean the Compensation Committee of the Board or such other
Committee as may be authorized by the Board to administer the Plan.

8. “Company” shall mean Forest City Enterprises, Inc. and its successors,
including, without limitation, the surviving corporation resulting from any
merger or consolidation of Forest City Enterprises, Inc. with any other
corporation or corporations.

9. “Deferral Election” shall mean an Election Agreement completed by a
Participant and filed with the Committee that indicates the amount of his or her
Base Salary and/or Incentive Compensation that is or will be deferred under the
Plan.

10. “Disability” shall have the meaning given to such term in the Company’s Long
Term Disability Plan, as amended from time to time.

11. “Election Agreement” shall mean an agreement in the form that the Committee
may designate from time to time, including, without limitation, the “Election
Agreement for 2005” that was filed by Participants in December 2004.

12. “Eligible Employee” shall mean a full-time or part-time employee of the
Company (or a Subsidiary that has adopted the Plan) who is, as determined by the
Committee, a member of a “select group of management or highly compensated
employees,” within the meaning of Sections 201, 301 and 401 of ERISA, and who is
selected by the Committee to participate in the Plan. Unless otherwise
determined by the Committee, an Eligible Employee shall continue as such until
termination of employment.

13. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

14. “Incentive Compensation” shall mean cash incentive compensation payable
pursuant to an incentive compensation plan, whether such plan is now in effect
or hereafter established by the Company, which the Committee may designate from
time to time.

15. “Insolvent” shall mean that the Company has become subject to a pending
voluntary or involuntary proceeding under the United States Bankruptcy Code or
has become unable to pay its debts as they mature.

16. “Key Employee” shall mean a key employee as defined in Section 409A of the
Code and Section 416(i) of the Code (without regard to paragraph (5) thereof) of
the Company (or a controlled group member).

17. “Participant” shall mean any Eligible Employee who has at any time made a
Deferral Election in accordance with Section 2 of Article II of the Plan and
who, in conjunction with his or her Beneficiary, has not received a complete
distribution of the amount credited to his or her Account.

18. “Permitted Holder” shall mean (i) any of Samuel H. Miller, Albert B. Ratner,
Charles A. Ratner, James A. Ratner, Ronald A. Ratner or any spouse of any of the
foregoing, and any trusts for the benefit of any of the foregoing, (ii) RMS,
Limited Partnership and any general partner or limited partner thereof and any
person (other than a creditor) that upon the dissolution or winding up of RMS,
Limited Partnership receives a distribution of capital stock of the Company,
(iii) any group (as defined in Section 13(d) of the Exchange Act) of two or more
persons or entities that are specified in the immediately preceding clauses
(i) and (ii), and (iv) any successive recombination of the persons or groups
that are specified in the immediately preceding clauses (i), (ii) and (iii).

19. “Plan” shall mean this deferred compensation plan, which shall be known as
the Forest City Enterprises, Inc. 2005 Deferred Compensation Plan For
Executives. The Plan is unfunded and is maintained by the Company primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees of the Company.

20. “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest and directly or indirectly owns or
controls 50 percent or more of the total combined voting or other
decision-making power.

21. “Termination of Employment” shall mean a separation from service as defined
under Section 409A of the Code.

22. “Unforeseeable Emergency” shall mean a severe financial hardship to a
Participant resulting from (i) an illness or accident of the Participant or his
or her spouse or dependent (as defined in Section 152(a) of the Code), (ii) loss
of the Participant’s property due to casualty, or (iii) other similar or
extraordinary circumstances arising as a result of events beyond the control of
the Participant.

23. “Year” shall mean a calendar year, commencing with calendar year 2005.

ARTICLE II

ELECTION TO DEFER

1. Eligibility. An Eligible Employee may make a Deferral Election with respect
to receipt of all or a specified part of his or her Base Salary or Incentive
Compensation for any Year in accordance with Section 2 of this Article. An
Eligible Employee’s entitlement to defer shall cease with respect to the Year
following the Year in which he or she ceases to be an Eligible Employee.

2. Initial Deferral Elections. Subject to Sections 2(iii) and 2(iv), all
Deferral Elections made shall be irrevocable, shall be made on an Election
Agreement filed with the Committee and shall comply with the following
requirements:

(i) The Deferral Election shall specify the amount of Base Salary and/or
Incentive Compensation that is to be deferred within the limits under Section 3
of this Article as well as the time or times at which the Participant has
elected to have his or her Base Salary and/or Incentive Compensation paid under
Section 5 of this Article.

(ii) The Deferral Election shall be made prior to the first day of the Year for
which such Base Salary and/or Incentive Compensation would otherwise be earned
(except that an employee who first becomes an Eligible Employee during the
course of a Year, rather than as of the first day of a Year, shall make such
Deferral Election within thirty (30) days following the date the employee first
becomes an Eligible Employee, and such Deferral Election shall be effective only
with regard to Base Salary and Incentive Compensation earned following the
filing of the Election Agreement with the Committee); provided, however, that to
the extent permitted by Section 409A of the Code, the Participant may make a
Deferral Election with respect to Incentive Compensation that constitutes
“performance-based compensation” (within the meaning of
Section 409A(a)(4)(B)(iii) of the Code) at a time later than the time described
earlier in this first sentence but no later than six (6) months prior to the end
of the performance period with respect to which the Incentive Compensation is
earned.

(iii) Any Deferral Election shall continue to be effective from Year to Year
until revoked or modified by written notice from the Participant to the
Committee, provided that such written election to revoke or modify such Deferral
Election must be made prior to the beginning of the Year for which such Deferral
Election is to be effective.

(iv) The Committee may, in accordance with Question and Answer 20 of Internal
Revenue Service Notice 2005-1, amend the Plan to allow a Participant during the
Year 2005 to terminate participation in the Plan or cancel his or her Deferral
Election, provided that (i) such amendment is enacted and effective on or before
December 31, 2005 and (ii) the amounts subject to such termination or
cancellation are includible in the gross income of the Participant in the
taxable year in which the amounts are earned and vested. In the event of any
such termination or cancellation by a Participant, the amount subject to such
termination or cancellation shall be distributed to the Participant.

3. Amount Deferred. A Participant shall designate on the Election Agreement the
percentage or the dollar amount of his or her Base Salary or Incentive
Compensation that is to be deferred, provided, however, that the maximum
deferral by a Participant during any one Year shall be, with respect to such
Year, the lesser of (i) $100,000 and (ii) 25% of the sum of the Base Salary
which the Participant would otherwise receive during such Year and the Incentive
Compensation which the Participant earned during such Year. A Participant may
specify in the Election Agreement that different percentages or dollar amounts
shall apply to Incentive Compensation payable under different incentive
compensation plans.

4. Accounts. Base Salary and Incentive Compensation that a Participant elects to
defer shall be treated as if it were set aside in an Account on the date the
Base Salary or Incentive Compensation would otherwise have been paid to the
Participant. Such Account will be credited with interest at such rate and in
such manner as is determined from time to time by the Committee.

5. Time and Form of Payment of Account. Subject to Sections 7, 8, and 9 of this
Article, the amount of a Participant’s Account shall be paid as provided in this
Section 5.

(i) The Deferral Election shall contain the Participant’s elections regarding
the time of the commencement of payment of the Participant’s Account. A
Participant may elect to commence payment as soon as practicable following
(a) the date on which he or she incurs a Termination of Employment for any
reason, including, without limitation, by reason of death, retirement, or
Disability, or (b) with the Committee’s written approval at the time that the
Participant files his or her Election Agreement with the Committee, a specified
date which may be prior to or after the Participant’s Termination of Employment.
Notwithstanding the foregoing, in the event that a Participant elects (with the
Committee’s approval as described in the preceding sentence) to commence
payments on a specified date and prior to such date he or she incurs a
Termination of Employment, payment of the Participant’s Account shall commence,
in the form elected pursuant to Section 5(ii), as soon as practicable following
the date of such Termination of Employment.

(ii) The Deferral Election shall also contain the Participant’s elections
regarding the form of payment of the Participant’s Account. The Participant may
elect to receive the amount of his or her Account attributable to deferral of
Base Salary and Incentive Compensation in one of the following forms: (a) a
single, lump sum payment or, (b) in a number of approximately equal annual
installments, over a specified period not exceeding five (5) years. In the event
that the Account is paid in installments, the amount of each installment shall
be equal to the quotient obtained by dividing the Participant’s Account balance
as of the date of such installment payment by the number of installment payments
remaining to be made to or in respect of such Participant at the time of the
calculation. In the event that the Account is paid in installments, the amount
of such Account remaining unpaid shall continue to bear interest, as provided in
Section 4 of this Article. The payment of a single, lump-sum amount, or the
payment of a number of approximately equal annual installments, not in excess of
five (5) payments, as designated by the Participant in the Election Agreement,
to a Participant (or his or her Beneficiary) pursuant to this Section shall
discharge all obligations of the Company to such Participant (or his or her
Beneficiary) under the Plan.

(iii) Notwithstanding the foregoing, if the Participant is a Key Employee,
payment on account of Termination of Employment may not commence before the date
that is six (6) months after the date of such Termination of Employment (or, if
earlier, the date of death).

6. Subsequent Deferral Elections. A Participant may make a subsequent Deferral
Election to change the time of the commencement of payment(s) of his or her
Account, the form of payment of his or her Account, or both, if all of the
following requirements are met:

(i) Such subsequent Deferral Election may not take effect until at least twelve
(12) months after the date on which the subsequent Deferral Election is made;

(ii) In the case of a subsequent Deferral Election related to a distribution of
deferred compensation not described in Section 7 or 9 of this Article, the first
distribution under such subsequent Deferral Election shall in all cases be
deferred for a period of not less than five (5) years from the date such
distribution would otherwise have been made; and

(iii) Any subsequent Deferral Election related to a distribution that is to be
made at a specified time or pursuant to a fixed schedule pursuant to Section 5
of this Article must be made not less than twelve (12) months prior to the date
of the first scheduled payment under the prior Deferral Election.

7. Death of a Participant. In the event of the death of a Participant, the
remaining amount of the Participant’s Account shall be paid to the Beneficiary
or Beneficiaries designated in a writing on a form that the Committee may
designate from time to time (the “Beneficiary Designation”), in accordance with
the Participant’s Deferral Election, or in accordance with a special payment
election filed by the Participant with the Committee at the same time as the
Participant’s Deferral Election under Section 5 or 6 of this Article is filed
with the Committee that is to be operative and override any other payment
election under the Participant’s Deferral Election in the event of the death of
the Participant. Any special payment election filed by a Participant subsequent
to the filing of his or her initial Deferral Election under Section 5 of this
Article must meet such additional requirements as the Committee determines are
appropriate to avoid the inclusion of the amounts subject to such special
payment election in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code. A Participant’s Beneficiary Designation may be
changed at any time prior to his or her death by the execution and delivery of a
new Beneficiary Designation. The Beneficiary Designation on file with the
Company that bears the latest date at the time of the Participant’s death shall
govern. In the absence of a Beneficiary Designation or the failure of any
Beneficiary to survive the Participant, the amount of the Participant’s Account
shall be paid to the Participant’s estate in accordance with the elections made
on the Participant’s Deferral Election. In the event of the death of the
Beneficiary or Beneficiaries after the death of a Participant, the amount of the
Participant’s Account shall be paid to the estate of the last surviving
Beneficiary in accordance with the elections made on the Participants’ Deferral
Election.

8. Small Payments. Notwithstanding the foregoing, if at any time following a
Participant’s Termination of Employment the Participant’s Account balance does
not exceed $10,000 (or such other amount permitted under Section 409A of the
Code), such Account shall be automatically paid to such Participant in a single,
lump-sum payment as soon as practicable thereafter, provided, however, that if
the Participant is a Key Employee, payment may not occur under this Section
before the date that is six (6) months after the date of Termination of
Employment (or, if earlier, the date of death).

9. Unforeseeable Emergency. Notwithstanding the foregoing, in the event of an
Unforeseeable Emergency and at the request of a Participant or Beneficiary,
accelerated payment shall be made to the Participant or Beneficiary of all or a
part of his or her Account. Payments of amounts as a result of an Unforeseeable
Emergency may not exceed the amount necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution(s), after taking into account the extent to which the
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise by liquidation of the Participant’s assets (to the extent
the liquidation of such assets would not itself cause severe financial
hardship).

10. Termination of Participation. Notwithstanding any other provision of the
Plan, a Participant’s active participation in the Plan shall terminate upon a
determination by the Committee that the Participant is not a member of a select
group of management or highly compensated employees of his or her employer,
within the meaning of ERISA. In the event that the Plan is terminated, the
amounts allocated to a Participant’s Account shall not be distributed to the
Participant (or, in the case of his or her death, his or her Beneficiary) unless
permitted by Section 409A of the Code.

ARTICLE III

ADMINISTRATION

The Company, through the Committee, shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof. The
Committee shall have all such powers as may be necessary to carry out the
provisions of the Plan, including the power to (i) resolve all questions
relating to eligibility for participation in the Plan and the amount in the
Account of any Participant and all questions pertaining to claims for benefits
and procedures for claim review, (ii) resolve all other questions arising under
the Plan, including any factual questions and questions of construction, and
(iii) take such further action as the Company shall deem advisable in the
administration of the Plan. The actions taken and the decisions made by the
Committee hereunder shall be final and binding upon all interested parties. In
accordance with the provisions of Section 503 of ERISA, the Committee shall
provide a procedure for handling claims of Participants or their Beneficiaries
under the Plan. Such procedure shall be in accordance with regulations issued by
the Secretary of Labor and shall provide adequate written notice within a
reasonable period of time with respect to the denial of any such claim as well
as a reasonable opportunity for a full and fair review by the Committee of any
such denial. It is intended that the Plan comply with the provisions of
Section 409A of the Code, as enacted by the Jobs Creation Act of 2004, so as to
prevent the inclusion in gross income of any amounts deferred hereunder in a
taxable year that is prior to the taxable year or years in which such amounts
would otherwise actually be distributed or made available to Participants or
Beneficiaries. This Plan shall be administered in a manner that effects such
intent.

ARTICLE IV

AMENDMENT AND TERMINATION

The Company reserves the right to amend or terminate the Plan at any time by
action of the Board, except that that no such action shall adversely affect any
Participant or Beneficiary who has an Account, or result in any change in the
timing or manner of payment of the amount of any Account (except as otherwise
permitted under the Plan), without the consent of the Participant or Beneficiary
(provided, however, that this limitation requiring the consent of Participants
or Beneficiaries to certain actions shall not apply to any amendment or
termination that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code).

ARTICLE V

MISCELLANEOUS

1. Non-Alienation of Deferred Compensation. No right or interest under the Plan
of any Participant or Beneficiary shall be (i) assignable or transferable in any
manner, (ii) subject to alienation, anticipation, sale, pledge, encumbrance,
attachment, garnishment or other legal process or (iii) in any manner liable for
or subject to the debts or liabilities of the Participant or Beneficiary.
Notwithstanding the foregoing, to the extent permitted by Section 409A of the
Code, the Committee shall honor a judgment, order or decree from a state
domestic relations court which requires the payment of part or all of a
Participants’ or Beneficiary’s interest under this Plan to an “alternate payee”
as defined in Section 414(p) of the Code.

2. Participation by Employees of Subsidiaries. An Eligible Employee who is
employed by a Subsidiary (that has adopted the Plan) and who elects to
participate in the Plan shall participate on the same basis as an Eligible
Employee of the Company. The Account of a Participant employed by a Subsidiary
shall be paid in accordance with the Plan solely by such Subsidiary to the
extent attributable to Base Salary or Incentive Compensation that would have
been paid by such Subsidiary in the absence of deferral pursuant to the Plan,
unless the Committee otherwise determines that the Company shall be the obligor.

3. Interest of Participant. The obligation of the Company under the Plan to make
payment of amounts reflected in an Account merely constitutes the unsecured
promise of the Company to make payments from its general assets and no
Participant or Beneficiary shall have any interest in, or a lien or prior claim
upon, any property of the Company. Further, no Participant or Beneficiary shall
have any claim whatsoever against any Subsidiary for amounts reflected in an
Account. Nothing in the Plan shall be construed as guaranteeing future
employment to Eligible Employees. It is the intention of the Company that the
Plan be unfunded for tax purposes and for purposes of Title I of ERISA. The
Company may create a trust to hold funds to be used in payment of its
obligations under the Plan, and may fund such trust; provided, however, that any
funds contained therein shall remain liable for the claims of the Company’s
general creditors. Notwithstanding the above, upon the earlier to occur of (i) a
Change in Control or (ii) a declaration by the Board that a Change in Control is
imminent, the Company shall promptly to the extent it has not previously done
so:

(a) establish an irrevocable trust, substantially in the form of the Rabbi Trust
attached hereto as Exhibit A (the funds of which shall be subject to the claims
of the Company’s general creditors) to hold funds to be used in payment of its
obligations under the Plan; and

(b) transfer to the trustee of such trust, to be added to the principal thereof,
an amount equal to (I) the aggregate amount credited to the Accounts of all of
the Participants and Beneficiaries under the Plan, less (II) the balance, if
any, in the trust at such time.

4. Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Subsidiary or the officers, employees or
directors of the Company or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.

5. Severability; Failure to Satisfy Section 409A. The invalidity and
unenforceability of any particular provision of the Plan shall not affect any
other provision hereof, and the Plan shall be construed in all respects as if
such invalid or unenforceable provision were omitted. Any provisions that would
cause any amount deferred or payable under the Plan to be includible in the
gross income of any Participant or Beneficiary under Section 409A(a)(1) of the
Code shall have no force and effect unless and until amended to cause such
amount to not be so includible (which amendment may be retroactive to the extent
permitted by Section 409A of the Code).

6. Governing Law. Except to the extent preempted by federal law, the provisions
of the Plan shall be governed and construed in accordance with the laws of the
State of Ohio.

7. Relationship to Other Plans. The Plan is intended to serve the purposes of
and to be consistent with any incentive compensation plan approved by the
Committee for purposes of the Plan.

8. Headings; Interpretation.

(i) Headings in this Plan are inserted for convenience of reference only and are
not to be considered in the construction of the provisions hereof.

(ii) Any reference in this Plan to Section 409A of the Code will also include
any proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section 409A by the U.S. Department of Treasury or the
Internal Revenue Service.

(iii) For purposes of the Plan, the phrase “permitted by Section 409A of the
Code,” or words or phrases of similar import, shall mean that the event or
circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable under the Plan to be
includible in the gross income of a Participant or Beneficiary under
Section 409A(a)(1) of the Code.

EXECUTED at Cleveland, Ohio on March 24, 2005.

FOREST CITY ENTERPRISES, INC.

By: James Talton

Title: Executive Vice President – Human Resources

